DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants’ amendments filed June 28, 2022, amending claims 1, 15 and 45, cancelling claims 2-3, and adding new claim 220 is acknowledged.  Claims 23-28, 34-35 and 43-44 remain withdrawn as being directed to non-elected groups.  The restriction requirement mailed November 29, 2021 is still deemed proper.  
Accordingly, claims 1, 4-7, 14-15, 18, 45 and 220 are under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "said expression vectors " in line 1.  Claim 15 depends from claim 1, which does not recite any expression vectors.  Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 45 requires the gene editing system recited in claim 23.  Claim 23 recites "wherein components (a), (b) and (c) are expressed in said cell so that ... said nucleic acid molecule encoding a nucleic acid sequence of interest is inserted by homologous recombination ... "   According to the specification, "'expression"' refers to the process by which a polynucleotide is transcribed from a DNA template (such as into and mRNA or other RNA transcript) and/or the process by which a transcribed mRNA is subsequently translated into peptides, polypeptides, or proteins." (Page 21).  However, the claim is not limited to RNA being inserted in the genome of cell.  Given that all genomes, except a subset of viral genomes, are DNA­based, it is confusing that the nucleic acid to be inserted into genome by homologous recombination must be expressed (i.e. transcribed into RNA).  It is not clear if this limitation requires the nucleic acid in (b) to be transcribed before integration or after integration, and whether the RNA transcript is the nucleic acid to be integrated by homologous recombination.  For these reasons using the gene editing system of claim 23 to treat cystic fibrosis by altering the expression of the CFTR gene is also unclear.

Response to Arguments
Applicants argue that the amendment to claim 45 addresses the indefiniteness (Remarks, page 7).  However, the indefiniteness in claim 45 stems from descriptions of the gene editing system recited in claim 23.  Claim 23 has not been amended.  Therefore claim 45 is still indefinite for the reasons stated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-7, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Res (2015), 43(19):9379-9392), in view of Yang (Yang et al., Biochemical Pharmacology (2012) 83: 741-746) and Beernink (Beernink and Morrical. TIBS (1999) 24:385-389).  Claim 15 is evidenced by Wray (Wray et al., Cancer Res (2008), 68:8, 2699-2707).  This a modified rejection for claims 4, 6-7, 14-15 and 18, necessitated by amendment to claim 1.

Regarding claims 1, 4, 6-7, and 18, Pinder teaches a method of creating a knock-in (i.e. gene editing) (Abstract).  
Regarding a) Pinder teaches transfecting (i.e. introducing) HEK-293A cells (i.e., eukaryotic cells) with a plasmid encoding the CRISPR components (page 9382, column 1), comprising Cas9 and chimeric gRNAs targeted to the LMNA gene (Figures 1 and 2A-B; page 9383, column 2, ¶ 3).  Pinder teaches that Cas9 creates double stranded breaks (DSBs) (page 9379, ¶ 2).  Therefore, Pinder teaches an enzyme that introduces a double strand break at a specific target sequence.  Pinder teaches Cas9 is SpCas9 from Streptococcus pyogenes, a bacteria (page 9379, top of column 2; page 9380, column 2, ¶ 3).  
Regarding b) Pinder teaches introducing a plasmid containing a homology repair template containing the sequence for Clover flanked by LMNA sequences (i.e. nucleic acid molecule encoding a nucleic acid sequence of interest to be inserted) (Figures 1 and 2A-B; page 9383, column 2, ¶ 3; page 9384, column 1, ¶ 1).  Pinder also teaches the LMNA-Clover-LMNA construct was inserted into the genome of HEK293A cells via homology directed repair (HDR) which is mediated by Cas9-induced double stranded breaks (page 9384, column 1, ¶ 2).  Pinder teaches that cells transfected with the LMNA-Clover-LMNA nucleic acid fluoresced green indicating the expression of the nucleic acid in (b) (Figures 1-3).
Pinder further teaches that “DSB can be repaired by homology directed repair (HDR).  To insert or replace a DNA sequence near the break site, a DNA fragment to be used as a template for repair is introduced.”  (Page 9379, column 2, ¶ 3).  Pinder also teaches “One current limitation of Cas9-induced HDR is low efficiency . . . Optimizing the efficiency of HDR would facilitate the rapid generation of cell lines with precisely edited genes” (Page 9380, column 1, ¶ 2).  Pinder also teaches “RAD51 is a nucleofilament-forming protein involved in the search for homology and strand invasion during HR repair” and that the compound RS-1 is a RAD51 agonist that stabilizes the association of RAD51 with DNA (page 9381, last section title; page 9382, ¶ 1).  Pinder also teaches that treating cells with RS-1 increases the efficiency of Cas9-mediated HDR (Figure 2).  Finally, Pinder teaches BRCA1 plays an essential role in HR repair (page 9384, ¶ 1) and that transfecting a plasmid encoding for the overexpression of BRCA1 increases the likelihood of HDR and insertion of the LMNA-Clover-LMNA construct (Figure 2D; page 9384, ¶ 1).
Pinder does not teach c) introducing a RecA or a UvsX recombinase into cells.  
However, Yang teaches homologous recombination (HR) is a critical means to repairing double stranded breaks and that Rad51 is an essential component in HR (section 1, paragraph 1).  Yang teaches electroporating (i.e., introducing) HeLa-DRGFP cells with pLXSP-Rad51 (section 2.7), which encodes for the overexpression of Rad51 (section 2.3).  Yang teaches that overexpression of Rad51 increases the rate of homologous recombination after double stranded breaks produced by the Sce-I nuclease (Fig 6B; page 745, paragraph 2).
Beernink teaches that T4 bacteriophage UvsX is the functional homolog of eukaryotic Rad51 (page 386, column 3, ¶ 3).  Specifically, Beernink teaches that bacteriophage UvsX, eukaryotic Rad51, and bacterial RecA all function in homologous pairing and DNA strand transfer during homologous recombination (Table 1).  Beernink teaches UvsX is a “filamentous recombinase” (page 385, ¶5; Figure 1) and mediates DNA branch migration and strand invasion (page 388, ¶3).  Beernink also teaches homologous recombination in eukaryotes shares many features in common with homologous recombination of T4 bacteriophages (page 386, ¶4).
It would have been obvious to one skilled in the art before the effective filing date to substitute the Rad51 agonist in Pinder with an expression construct for UvsX because it would have amounted to a combination of known elements by known means to yield predictable results.  Both Pinder and Yang teach that increasing the activity of Rad51, either by adding an agonist or by overexpression, increases the rate of homologous recombination.  Since Beernink teaches UvsX is the functional homologue of Rad51 and forms filaments along DNA to mediate DNA branch migration and strand exchange like Rad51, it would have been predictable that introducing a second recombinase like UvsX into a cell would likewise increase the rate of homologous recombination, and therefore increase the rate of insertion of a nucleic acid by homologous recombination.
It also would have been obvious to one skilled in the art to introduce UvsX via a nucleic acid vector because both Pinder and Yang teach mammalian cell culture cells are amenable to the transfection of multiple plasmids for the simultaneous expression of the proteins that promote homologous recombination (i.e., BRCA1 and Rad51) and the site-specific nucleases (i.e., Cas9 and Sce-I).  

Regarding claim 14, as described above in claim 1, Pinder teaches introducing a first plasmid (i.e. vector) containing the CRISPR components, a second plasmid encoding the LMNA-Clover-LMNA nucleic acid to be inserted, and a third plasmid encoding for the overexpression of BRCA1.  The obviousness of substituting the plasmid encoding for the expression of UvsX as taught by Beernink is addressed above for claim 1.

Regarding claim 15, as described above in Section 112(b), it is not clear what “said expression vectors” is referring to.   For the purposes of examination, claim 15 is interpreted to mean that at least element (a), (b) or (c) is delivered in a viral expression vector.  
Yang teaches that pLXSP-Rad51 was reported in Wray et al., Cancer Res, 68(8):2699-707.  Yang is silent on whether pLXSP is a viral expression vector.  However, Wray teaches pLXSP is a retroviral (i.e. viral) vector (page 2700, ¶ 2).  Thus, the vector encoding for the overexpression of Rad51 in Yang is a viral vector.  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a viral vector as taught in Yang and evidenced by Wray to deliver UvsX as taught in Beernink because it would have amounted to a simple substitution of one known filamentous recombinase for another by known means to yield predictable results.  One would have been motivated to do so because Beernink teaches UvsX is the functional homologue of Rad51 and mediates the same steps in homologous recombination as Rad51.  


Claim 5, 45 and 220 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Res (2015), 43(19):9379-9392), Yang (Yang et al., Biochemical Pharmacology (2012) 83: 741-746) and Beernink (Beernink and Morrical. TIBS (1999) 24:385-389), as applied to claim 1 above, and further in view of Zhang (US 8,697,359 B1, published April 15, 2014).

Regarding claim 5, the teachings of Pinder, Yang and Beernink are described above as applied to claim 1.  Pinder also teaches altering the expression of LMNA by expressing fluorescently tagged version of the protein (Figure 1C).  Likewise, Yang teaches an increase in expression of GFP in HeLa cells after introducing the nuclease Sce-I, a repair construct, and Rad51 overexpression construct (Figure 6B).  
Neither Pinder nor Yang teach the expression of two or more gene products is altered.  
However, Zhang teaches genome engineering of multiple targets by multiplexing CRISPR-Cas9 in HEK293FT cells (Fig 4F; column 44, lines 28-32).  Specifically, Zhang teaches expressing Cas9 and two guide RNAs targeting two different genes (Fig 4F, top).  Zhang further teaches creating indels simultaneously in the EMX1 and PVALB1 loci (Fig 4F, bottom).  Zhang teaches that Cas9-induced indels can lead to frame shift mutations (1, +1) or deletion of one or more amino acids (3 or 6) (Fig 2E-F).  Thus, the indels created in Zhang can result in changes in the expression of the wild type gene product.  Zhang also teaches using CRISPR-Cas9 and a nucleic acid to be inserted into the EMX1 locus via homologous recombination in HEK293 cells (Fig 4D).
It would have been obvious to one skilled in the art to include two guide RNAs to edit two or more different loci in Pinder because it would have amounted to the combination of known guide RNAs by known means to yield predictable results.  Zhang teaches that targeting Cas9 to multiple genes at once is possible by including more than one guide RNA.  Since Zhang teaches that the simultaneous modification of two loci is possible, it would be predictable to provide a second sgRNA in the method of Pinder for the purpose of creating indels in a second gene to alter gene expression of the gene product.

Regarding claims 45 and 220, the teachings of Pinder, Yang and Beernink regarding the system recited in claim 23 are recited above and applied as for claim 1.  Neither Pinder, Yang nor Beernink teach treating a disease by using CRISPR-Cas9 together with a nucleic acid to be integrated.
However, Zhang teaches using CRISPR-Cas9 gene-editing technology to target disease-associated genes (column 28, lines 33-37).  Zhang also lists many disease-associated genes that could be targeted using CRISPR-Cas technology (Tables A and B) and lists diseases that could be treated using CRISPR technology (columns 40-43).  Zhang specifically teaches Cystic Fibrosis can be treated using CRISPR-Cas9 gene editing technology (column 30, lines 53-54).  Zhang also teaches editing the CFTR gene to treat Cystic Fibrosis (Figure 13, [00101]).
It would have been obvious to use Cas9 and a targeting nucleic acid as described by Pinder with the UvsX recombinase taught by Beernink to treat the diseases listed in Zhang, including Cystic Fibrosis, because it would have amounted to a combination of known elements by known means to yield predictable results.  Zhang teaches treating many genetic diseases using CRISPR-Cas9 gene-editing technology, including the specific example of editing CFTR to treat Cystic Fibrosis, while Pinder and Yang teach increasing Cas9-mediated HDR to insert a nucleic acid by increasing the activity of Rad51.  Because Beernink teaches UvsX is the functional homolog of Rad51, it would have been highly predictable that expressing UvsX would improve the efficiency of gene editing in a cell to treat a disease with a known genetic component.


Response to Arguments
Applicants argue that one skilled in the art would not have considered replacing a Rad51 overexpression vector for the Rad51 agonist in the method of Pinder because one skilled in the art would not consider it a simple substitution because of the mode of action of an agonist versus overexpression are different.  Applicants also provide post-filing evidence from Zhang (Zhang et al., Genome Biology (2017), 18(35): 1-18) allegedly showing that overexpression of Rad51 does not necessarily increase HR, and has also been shown to inhibit HR (Remarks, page 9).  These arguments have been fully considered but are not persuasive for the following reasons.  First, they are partially moot in light of the amendment to claim 1 limiting the recombinase to RecA or UvsX.  Second, it is not clear how the teachings of Zhang, which were published in February 2017, after the effective filing date of the claimed invention, could indicate to a person of ordinary skill in the art before the effective filing date whether it would have been predictable to increase or decrease Rad51 expression to effect homologous recombination.  Zhang even teaches that “In contrast to expectations”, Rad51 decreased HR.  Thus, Zhang supports a conclusion that prior to February 2017, one skilled in the art would have expected expression of Rad51 to increase HR. If applicants believe that Zhang is evidence that the cited prior art is not enabling, then they should clarify how their own invention is operative.
Both points aside, Zhang’s teaching that RS-1 does not increase the homologous recombination in their system is not clearly relevant to the findings of Pinder.   A thorough comparison of Zhang to Pinder reveals that their HR systems are different.  Pinder uses a circular plasmid as the donor molecule in RS-1 experiments (page 9380, ¶7), whereas Zhang uses a linear piece of “double cut” DNA that has been excised from a plasmid by Cas9 (Fig 5, ¶ spanning pages 2-3).  Zhang teaches that double-cut DNA donors were more efficient at gene editing than circular plasmids (Fig 1C).  Thus, a possible reason for the lack of increase in HR by RS-1 could be that HR was already at its highest efficiency in non-dividing cells.  Alternatively, RS-1 could be ineffective at increasing of HR of linear donors.  Because the claims are not limited to the form of the nucleic acid molecule to be inserted into the genome, the teachings of Pinder, Yang and Beernink would still motivate a person skilled in the art to use a recombinase in combination with Cas9 for gene editing by homologous recombination as recited above.
Fourth, Zhang does not explain why gene editing by HR was reduced by introducing an overexpression vector of Rad51.  It is possible that transfecting an additional plasmid lowered the relative transfection level of the Cas9-guide RNA plasmid.  Given that the Cas9 in Zhang must also cleave the “double cut” donor DNA before insertion of the reporter donor, the reduced level of Cas9 and guide RNA expression would also lower the amount of available linear donor DNA, which is needed for homologous recombination.  Alternatively, the level of Rad51 overexpression could be the cause.  Yang expressly teaches that overexpression of Rad51 increases HR, as indicated in the rejection above.  However, Mason teaches that overexpression of RAD51 to modestly elevated levels can stimulate homologous recombination activity, but RAD51 overexpression to high levels has been reported to lower homologous recombination efficiency (Mason et al., Cancer Research (2014), 74(13): 3546-3555; page 3546, ¶3).  It is noted that the claims are not limited to a specific amount of recombinase introduced into the cell.  Furthermore, Zhang does not comment on the level of exogenous Rad51 expression, so it is not clear whether Zhang’s Rad51 level would be considered inhibitory or stimulatory for HR in view of Mason’s teachings.  

Applicants argue that one skilled in the art would not expect RecA or UvsX to be able to interact with the eukaryotic HR machinery (Remarks, ¶ spanning pages 9-10).  This argument has been fully considered, but is not persuasive because it is merely arguments of council and cannot take the place of factually supported objective evidence.  See MPEP 2145.  Contrary to applicants’ suggestion about the operability of bacterial systems in eukaryotic cells, the prior art teaches that non-eukaryotic Rad51 homologs can function to increase homologous recombination in eukaryotic cells.  For instance, Reiss and Shcherbakova individually teach that expression of bacterial RecA in plant and mammalian cells, respectively, increases the rate of homologous recombination.  (Reiss et al., PNAS (1996), 93: 3094-3098, Abstract; Shcherbakova et al., Mutation Research (2000), 459: 65-71; Abstract).  Therefore, one skilled in the art would have a reasonable expectation that non-eukaryotic Rad51 homologs, including the T4 bacteriophage UvsX taught in Beernink, could increase gene editing when the double stranded break is induced by Cas9.
Applicants argue that it would not have been obvious to substitute the elected species, UvsX, for overexpression of Rad51 because one skilled in the would not expect UvsX to act to remove RFA in the same manner as Rad51 (Remarks, page 10, ¶2).  This argument has been fully considered but is not persuasive because it is merely arguments of counsel and not supported by evidence.  Beernink expressly teaches that UvsX is the functional homolog of Rad51, forms filaments like Rad51, and mediates strand invasion like Rad51.   Beernink also teaches HR in eukaryotes shares many features with HR in bacteriophage T4.  Taken together these teachings would have suggested to one skilled in the art that UvsX would act in a similar fashion as Rad51 in eukaryotic cells.    


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, TC 1600